 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NICHOLAS PATRICK,                                 No. 2:17-cv-0857-JAM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    LEAL, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding without counsel in an action brought under

18   42 U.S.C. § 1983. On December 21, 2018, defendants filed a motion to compel plaintiff to

19   submit to a deposition, to pay costs for the missed deposition, and to respond to their outstanding

20   discovery requests. ECF No. 21. The time for responding to the motion passed, and plaintiff

21   failed to file an opposition or otherwise respond. On January 25, 2019, the court warned plaintiff

22   that failure to respond to the motion could result in a recommendation that this action be

23   dismissed. ECF No. 23. Despite being granted a 30-day extension of time, the time for acting

24   passed and plaintiff failed to file an opposition or otherwise respond to the court’s order.

25   Therefore, on February 27, 2019, the court issued findings and recommendations recommending

26   that this action be dismissed. ECF No. 26.

27          Now pending before the court is plaintiff’s March 15, 2019 “request for extension of

28   time,” stating that plaintiff was incarcerated at the Orange County Jail from January 8, 2019 to
                                                        1
 1   February 20, 2019. ECF No. 27. Plaintiff does not explain why he failed to timely notify the
 2   court of his change in address or to respond to defendants’ motion. In an abundance of caution,
 3   the court will hold the findings and recommendations in abeyance for another twenty-one days to
 4   allow plaintiff a final opportunity to file objections to the February 27, 2019 findings and
 5   recommendations. The court is not inclined to extend the time any further.
 6          Accordingly, IT IS HEREBY ORDERED that plaintiff has twenty-one days to file
 7   objections to the February 27, 2019 findings and recommendations and the Clerk of the Court
 8   shall terminate ECF No. 27. Should plaintiff fail to so comply, the findings and
 9   recommendations will be submitted to the district judge for consideration.
10   DATED: March 28, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
